Citation Nr: 1422926	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  03-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a disability of the bilateral upper extremities (claimed as pain in hands and arms).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2005 decision, the Board denied entitlement to service connection for the issue listed on the cover page, among others.  In June 2007, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2005 decision and remanded the claims for readjudication, and in February 2008, the Board remanded the claims for further evidentiary development.  In January 2010, the Board denied some of the issues, but remanded the bilateral upper extremity issue for additional development.  The claim has now been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is again regrettable, the Board finds that additional development is required.

Pursuant to the Board's January 2010 remand instructions, the Veteran was afforded a VA neurological examination in June 2011 to determine the nature of any bilateral hand and arm disability and to provide an opinion indicating whether any identified disabilities were related to service.  At that time, the examiner identified mild peripheral neuropathy and peripheral polyneuropathy in both of the Veteran's hands, but stated that those conditions were related to the Veteran's diabetes mellitus.  However, the examiner did not explain why he attributed those conditions to the Veteran's diabetes rather than to his claimed exposure to cold temperatures in service while enduring conditions such as sleeping in fox holes in the ground, sleeping out in the open, not having hot water, and wearing damp and wet clothes.  The Board finds, therefore, that a remand for an additional opinion that discusses the rationale behind the examiner's conclusion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the June 2011 VA examiner, if available.  The June 2011 examination report and the claims file should be reviewed.  Following review of the claims file and examination report, the examiner should provide an addendum opinion explaining why he believes the Veteran's current peripheral neuropathy and peripheral polyneuropathy of the hands are due to his diabetes rather than the in-service experiences described by the Veteran, including sleeping in fox holes in the ground, sleeping out in the open, not having hot water, and wearing damp and wet clothes.  

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

2.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



